Citation Nr: 0400723	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's T6 compression fracture residuals including 
traumatic arthritis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's thoracic and chest area 
sensory impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1966 to November 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Waco, Texas, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's T6 
compression fracture residuals including traumatic arthritis.  
In June 1999, the RO increased the evaluation for the 
veteran's T6 compression fracture residuals from 10 to 20 
percent.  In November 2000, the RO established service 
connection for thoracic and chest area sensory impairment and 
assigned a 10 percent evaluation for that disability.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
thoracic and chest area sensory impairment.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as the veteran's 
entitlement to an initial evaluation in excess of 10 percent 
for his thoracic and chest area sensory impairment.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  




REMAND

In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to spinal and other back disabilities.  The Board 
observes that the evaluations of the veteran's T6 compression 
fracture residuals have not been reviewed by the RO under the 
amended regulations.  

A February 1999 physical evaluation from M. G. Lewin, M.D., 
conveys that the veteran received ongoing treatment for his 
spinal and neurological complaints from J. D. Kosarek, M.D.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

In reviewing the claims file, the Board observes that the RO 
has evaluated the veteran's thoracic and chest area sensory 
impairment under the provisions of Diagnostic Code 8519, 
which pertains to the long thoracic nerve which affects upper 
extremity movement.  In his August 2001 notice of 
disagreement, the veteran's accredited representative 
advances that:

[T]he [veteran's] neurological evaluation 
should include more than just the long 
thoracic nerve.  We feel that the sensory 
impairment would be more closely related 
to the analogous rating for partial 
paralysis of the right lower extremity 
which requires use of a cane at times.  

The notice of disagreement may be reasonably construed as an 
informal claim for service connection for a chronic 
neurological disorder involving the lower extremities.  The 
RO has not had an opportunity to act upon the claim.  The 
Board finds that the issue of service connection for a 
chronic neurological disorder involving the lower extremities 
to be inextricably intertwined with the certified issues of 
an increased evaluation for the veteran's T6 compression 
fracture residuals and an initial evaluation in excess of 10 
percent for his thoracic and chest area sensory impairment.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his T6 
compression fracture residuals and 
thoracic and chest area sensory 
impairment, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact J. D. Kosarek, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  



3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 2002 be forwarded for incorporation 
into the record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his T6 compression fracture residuals 
and thoracic and chest area sensory 
impairment.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected T6 
compression fracture residuals and 
thoracic and chest area sensory 
impairment and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the thoracic spine should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's T6 
compression fracture residuals and 
thoracic and chest area sensory 
impairment upon his vocational pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for a chronic neurological 
disorder involving the lower extremities.  
The veteran should be informed in writing 
of the resulting decision and his 
associated appellate rights. The issue is 
not on appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

6.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his T6 compression 
fracture residuals including traumatic 
arthritis and an initial evaluation in 
excess of 10 percent for his thoracic and 
chest area sensory impairment with 
express consideration of the Court's 
decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


